DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 4-7, 11, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Serabatir (US 2018/0245795 A1) in view of Herzog et. al (US 9,765,966 B2).
With respect to claim 1 Serabatir discloses a cooking appliance, comprising:
a gas burner [see Fig. 1];
an igniter disposed adjacent to the gas burner to ignite the gas burner [see Fig. 1 and paragraph 0015];
a gas valve [“gas tap” see paragraphs 0015 and 0032] configured to regulate gas flow to the gas burner:
a burner control [reference characters 4-5 in Fig. 3 and paragraph 0034] coupled to the gas valve to vary the gas flow to the gas burner; and
a control circuit coupled to the igniter and configured to activate the igniter when gas is flowing to the gas burner, and the control circuit further configured to generate an indication to a user while the igniter is activated to notify the user that the igniter is active [see paragraph 0015, 0032 and 0034].
Serabatir does not disclose that the burner control comprises a rotary control actuator where the control circuit is configured to activate the igniter in response to a rotational position of the burner control being within a predetermined range of rotational positions.
Herzog discloses ignition switch assembly that is to be connected to a gas burner valve [see abstract]. The ignition switch assembly includes a rotary control actuator [reference character 106] that activates the igniter by closing contacts [reference characters 190a and 190b] when the rotary control actuator is swept through a predetermined of rotational position [see Abstract].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the cooking appliance taught by Serabatir by actuating the gas valve with the when the rotary control actuator is swept through a predetermined of rotational position as taught by Herzog, in order to ensure that the gas flow rate though the burner is appropriate to initiate ignition of the burner (if the flow rate is too low or too high the burner will be impossible to ignite; the combination would eliminate the need for the user to hunt for the appropriate flow rate whilst discharging unburnt gas).
With respect to claim 4 Serabatir discloses that the control circuit is configured to generate the indication by generating a visual indication [see paragraph 0015, a red light is emitted when the knob is pushed in to initiate ignition].
With respect to claim 5 Serabatir discloses that the burner control comprises a rotary control actuator [reference character 5] and an illumination source [reference characters 6 and 7], and wherein the control circuit is configured to generate the indication using the illumination source.
With respect to claim 6 Serabatir discloses that the illumination source is a light ring that circumscribes the rotary control actuator [see paragraph 0034 where the light 7 illuminates the sealing element 6 “…so as to illuminate the periphery of the knob (5) by acting as a light guide” [paragraph 0036].
With respect to claim 7 Serabatir discloses that the control circuit is configured to generate the indication by illuminating the illumination source in a first color, and to illuminate the illumination source in a second color when the burner control is in an operation position and the igniter is not activated [see paragraph 0015, the light source is illuminated blue when the gas tap is opened and the ignition is not on and red when the knob is pushed in to initiate ignition].
With respect to claim 11 Serabatir discloses that the gas valve comprises a mechanical gas valve [“gas tap” see paragraphs 0015 and 0032], and wherein the burner control is mechanically coupled to the mechanical gas valve [via the shaft, paragraph 0032] to vary the gas flow to the gas burner.
With respect to claim 15 Serabatir discloses that the gas burner is a cooktop [see paragraph 0032].
With respect to claim 16 Serabatir discloses that the gas burner is an oven burner [see paragraph 0032].

Claim(s) 8-9 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Serabatir (US 2018/0245795 A1) in view of Herzog et. al (US 9,765,966 B2) and further in view of French et. al (US 2016/0348916 A1).
With respect to claim 8 the combination of Serabatir and Herzog does not disclose that the control circuit is configured to generate the indication by illuminating the illumination source using a first illumination pattern, and to illuminate the illumination source with a second illumination pattern when the burner control is in an operational position and the igniter is not activated.
French discloses a burner control circuit where the control circuit is configured to generate the indication that the knob bas been put in the ignition position by illuminating the illumination source using a first illumination pattern [“LED blinking” reference character 214 in Fig. 2], and to illuminate the illumination source with a second illumination pattern [“LED solid” reference character 224 in Fig, 2] when the burner control is in an operational position and the igniter is not activated. French uses the control circuit to force blinking of the LED when the burner is in an ignition state and steady operation of the LED when ignition is successful and the flame is detected by the flame sensor [reference characters 140 and 220].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the burner taught by Serabatir and Herzog by including a flame sensor and blinking and steady LED control scheme, as taught by French in order to indicate to the user that the flame is ignited and stabilized, this is especially useful for the use case where the burner is used in an oven.
With respect to claim 9 the combination of  Serabitir and Herzog does not disclose a flame detector positioned to sense a flame emitted by the gas burner, wherein the control circuit is further configured to activate the igniter to re-ignite the burner in response to detecting a flame loss for the burner, and to generate a second indication to the user while the igniter is activated to notify the user that the igniter is active during re-ignition of the burner.
French discloses a burner control circuit that includes a flame detector [reference character 140 in Fig. 1A] positioned to sense a flame emitted by the gas burner, wherein the control circuit is further configured to activate the igniter to re-ignite the burner in response to detecting a flame loss for the burner [see control pathway from 220->226->228 in Fig. 2], and to generate a second indication to the user while the igniter is activated to notify the user that the igniter is active during re-ignition of the burner [see “LED blinking” reference character 226].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the burner taught by Serabatir and Herzog by including a flame sensor and the control scheme taught by French in order allow for automatic reignition of the flame in the event of loss and indication to the user that the reignition is taking place.
With respect to claims 19-20 the combination of Serabitir and Herzog does not explicitly disclose that the igniter is a spark igniter or a hot surface igniter.
French discloses a burner control circuit that includes an igniter [reference character 120] where the igniter can be either a spark igniter or a hot surface igniter [paragraph 0022].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the burner taught by Serabatir and Herzog by using either a spark igniter or a hot surface igniter, as taught by French, because both igniter types are well known in the art, and there is a reasonable and almost complete expectation of success, therefore either type of igniter would have been obvious to try.

Allowable Subject Matter

Claims 2-3, 10, 13-14, and 17-18 are allowed.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVEK K SHIRSAT whose telephone number is (571)272-3722. The examiner can normally be reached M-F 9:00AM-5:20AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIVEK K SHIRSAT/              Primary Examiner, Art Unit 3762